Exhibit 10.17

 

Execution Version

 

EMPLOYMENT AGREEMENT

 

THIS EMPLOYMENT AGREEMENT (this “Agreement”) is entered into on October 13,
2020, effective as of the effective time of the Merger (as defined below) (the
“Effective Date”) by and among the Company (as defined below), Shift Platform,
Inc. (f/k/a Shift Technologies, Inc.) (“Shift”) and George Arison (the
“Executive”), collectively referred to herein as the “Parties.”

 

WHEREAS, Shift is being merged (the “Merger”) with and into IAC Merger Sub, Inc.
pursuant to that certain Merger Agreement dated as of June 29, 2020, by and
between Shift Technologies, Inc., Insurance Acquisition Corp. and IAC Merger
Sub, Inc. (the “Merger Agreement”), pursuant to which Shift will be the
surviving entity and will be a wholly owned subsidiary of Insurance Acquisition
Corp.;

 

WHEREAS, Insurance Acquisition Corp. is being renamed Shift Technologies, Inc.
as of the effective time of the Merger (the “Company”) and Shift is being
renamed Shift Platform, Inc.;

 

WHEREAS, the Parties desire to enter into this Agreement to reflect the
Executive’s position and role in the Company’s business and to provide for the
Executive’s employment by Shift and role with the Company, upon the terms and
conditions set forth herein;

 

WHEREAS, the Executive has agreed to certain confidentiality and
non-solicitation covenants contained hereunder, in consideration of the benefits
provided to the Executive under this Agreement; and

 

WHEREAS, this Agreement replaces and supersedes all previous employment
agreements or offer letters between the Executive and the Company (and any
predecessor thereto).

 

NOW, THEREFORE, in consideration of the premises and of the mutual promises and
covenants contained herein, the Company and the Executive, intending to be
legally bound, hereby agree as follows:

 

1. Employment.

 

(a) Term. This Agreement is contingent upon the consummation of the Merger and
shall commence on the Effective Date and shall continue until terminated
pursuant to the terms of this Agreement (the “Term”).

 



 

 

 

(b) Duties. During the Term, the Executive shall continue to be employed by
Shift and shall be Shift and the Company’s Co-Chief Executive Officer and shall
serve the Company faithfully and to the best of the Executive’s ability. The
Executive shall devote the Executive’s full business time, attention, skill and
efforts to the performance of the duties required by or appropriate for the
Executive’s position with the Company. The Executive shall report to the Board
of Directors of the Company (the “Board”) and shall perform such duties
commensurate with the Executive’s office as contained in the bylaws of the
Company or as the Executive shall reasonably be directed by the Board, including
if requested, providing services to any parent, subsidiary or affiliate of the
Company (collectively with the Company, the “Company Entities” and each a
“Company Entity”). The Executive’s primary work location shall be at the
Company’s headquarters (i.e., the primary work location of the senior management
team, currently in San Francisco, California), subject to applicable
work-from-home policies and mandates and any other reasonable accommodations as
may be necessary or appropriate under the totality of the facts and
circumstances as are not inconsistent with the Executive’s ability to perform
the essential functions of Executive’s employment. In addition, should the
Company transition to a materially different location for its headquarters, the
Executive shall be permitted, but not required, to work remotely, provided that,
(i) such remote work situation shall not materially interfere with the
Executive’s ability to perform the Executive’s duties under this Agreement, and
(ii) the Executive’s working hours shall be substantially aligned with the
working hours of the Shift workforce generally. The Executive shall engage in
such reasonable business travel as may be required to perform the Executive’s
duties. References to Company throughout this Agreement shall refer to the
Company Entities except where the context clearly indicates otherwise.

 

(c) Best Efforts. Except for vacation, absences due to temporary illness and
absences resulting from Disability (as defined below), the Executive shall
devote the Executive’s business time, attention and energies on a full-time
basis to the performance of the duties and responsibilities referred to in
subsection (b) above. The Executive shall not during the Term be engaged in any
other business activity which, in the reasonable judgment of the Board, would
conflict with the ability of the Executive to perform the Executive’s duties
under this Agreement, whether or not such activity is pursued for gain, profit
or other pecuniary advantage. Nothing in this Section shall prevent Executive
from engaging in additional activities in connection with personal investments
and community affairs, including serving on corporate, civic, or charitable
boards, or as a non-employee member of the boards of directors of up to two (2)
publicly traded or privately held companies and may continue to serve on any
board of which the Executive was a member as of the Effective Date; provided,
however, that no such service or activities are materially inconsistent with
Executive’s duties under this Agreement.

 

2. Base Salary. During the Term, the Company shall pay to the Executive a base
salary of $490,000 annually for 2020 through 2021, and $590,000 commencing in
2022, which thereafter shall be subject to review and, at the option of the
Board (or the Compensation Committee of the Board to the extent delegated by the
Board), subject to increase (such salary, as the same may be increased from time
to time as aforesaid, being referred to herein as the “Base Salary”). The Base
Salary shall be reviewed on an annual basis for increases in accordance with the
review process for senior level executives of the Company. The Base Salary shall
be payable in accordance with the Company’s normal payroll practices.

 

3. Incentive Compensation.

 

(a) Annual Incentive Compensation. For 2020, subject to the Executive’s
continued employment with Shift through December 31, 2020, the Executive shall
be paid Seventy-Five Thousand Dollars ($75,000) between January 1, 2021 and
March 15, 2021 (the “2020 Bonus”). For subsequent periods, subject to the
Executive’s continued employment with Shift through December 31 of the
applicable performance year, the Executive shall be entitled to participate in
an annual bonus program established by the Company with a target annual bonus
amount measured as a percentage of the Executive’s Base Salary, which shall be
set at not less than two hundred percent (200%) of Executive’s Base Salary in
the performance year, subject in all respects to achievement of performance
goals to be established by the Board or a subcommittee of the Board with
responsibility for remuneration of the Company’s executives (together with the
2020 Bonus, the “Annual Bonus”). Performance goals used for purposes of
determining the Executive’s Annual Bonus shall be established by the Board or
the relevant subcommittee of the Board in consultation with the Executive.
Notwithstanding the forgoing, the Annual Bonus for 2021 shall be determined as
set forth in Exhibit A attached hereto, and Exhibit A shall control in the event
of any conflict. Any Annual Bonus earned by the Executive shall be paid after
the end of the fiscal year to which it relates, at the same time and under the
same terms and conditions as other executives of the Company; provided that in
no event shall the Executive’s Annual Bonus be paid later than March 15 of the
fiscal year following the fiscal year for which it was earned.

 



2

 

 

(b) Carve-Out Payment. In addition, the Executive shall be eligible for a bonus
equal to $1,750,000 payable in two payments (the “Carve-Out Payment”) as
follows:

 

(i) Subject to the Executive’s continued employment with Shift through the
Merger, the Company shall pay the Executive, within three (3) Business Days of
the Merger, a percentage of the Executive’s total Carve-Out Payment determined
by multiplying the Executive’s completed months of service with the Company,
measured from the Executive’s date of hire through the date of the Merger by
2.0833% (but no greater than 100%); and

 

(ii) Subject to the Executive’s continued employment with Shift through the
first (1st) anniversary of the Merger, the Company shall pay the remaining
balance of the Executive’s total Carve-Out Payment, if any, without interest, on
the first payroll date following the first (1st) anniversary of the Merger.

 

(c) Long-Term Incentive Compensation.

 

(i) The Executive shall be eligible to participate in all equity compensation
plans and programs in place at the Company and shall receive such grants as may
be provided from time to time by the Company to its officers. Any equity awards
made by the Company to the Executive shall be subject to the terms and
conditions set forth in the Company’s equity compensation plan and form of grant
agreement, as may be amended from time to time. Notwithstanding the forgoing,
the Executive shall be awarded an equity grant (the “2020 Equity Grant”)
substantially in the form attached hereto as Exhibit B within five (5) Business
Days following the date that a Securities and Exchange Commission Registration
Statement on Form S-8 (the “Form S-8”) with respect to the Company’s 2020
Omnibus Equity Compensation Plan becomes effective; provided that the Company
shall use commercially reasonable best efforts to timely file the Form S-8 as
soon as practicable under applicable law. Notwithstanding the forgoing, the
Company’s obligation to grant the 2020 Equity Grant is contingent upon (i) the
consummation of the Merger, (ii) approval of the Company’s 2020 Omnibus Equity
Compensation Plan by the shareholders of the Company, and (iii) the Form S-8
becoming effective.

 

(ii) Subject to Executive’s continued employment, all outstanding equity awards
made pursuant to the Shift 2014 Stock Incentive Plan (including for the
avoidance of doubt, any outstanding performance portion thereof) (the “Legacy
Equity Awards”), shall fully vest as of March 31, 2021.

 

3

 

 

4. Benefits. During the Term, the Executive shall be eligible to participate in
certain retirement and welfare benefit plans and programs made available to the
Company’s executives as a group, as such retirement and welfare plans may be in
effect from time to time and subject to the eligibility requirements of such
plans. Except as expressly provided for herein, nothing in this Agreement shall
prevent the Company from amending or terminating any incentive, equity
compensation, retirement, welfare or other employee benefit plans, programs,
policies or perquisites from time to time as the Company deems appropriate.

 

5. Paid Time Off. During the Term, the Executive shall be entitled to paid time
off (vacation, holiday, and sick leave), in accordance with the Company’s
policies; provided, however, that the Executive may take five (5) weeks of paid
time off annually.

 

6. Reimbursement of Expenses. During the Term, the Company shall reimburse the
Executive, in accordance with the policies and practices of the Company in
effect from time to time, for all reasonable and necessary traveling expenses
and other disbursements incurred by the Executive for or on behalf of the
Company in connection with the performance of the Executive’s duties hereunder
upon presentation by the Executive to the Company of appropriate documentation
therefore.

 

7. Indemnification. Executive, as an officer and/or director, shall be entitled
to indemnification from the Company to the fullest extent permitted by
applicable Delaware law. This indemnification shall include Executive's right to
request the Company to advance to Executive his reasonable attorneys' fees and
expenses as such fees and expenses are incurred (subject to an undertaking by
Executive to repay such advances if it is ultimately determined that Executive
is not entitled to be indemnified by the Company as authorized under applicable
law). No amendment, modification or repeal of the indemnity provisions in the
governing documents of the Company shall have the effect of limiting or denying
any such rights with respect to actions taken or proceedings arising prior to
any amendment, modification or repeal. The rights in this section shall not be
exclusive of any other right that Executive may have or hereafter acquire with
respect to indemnification and advancement and payment of expenses.

 

8. Termination without Cause; Resignation for Good Reason. If the Executive’s
employment is terminated by the Company without Cause (as defined below), other
than due to Disability, or by the Executive for Good Reason (as defined below),
the provisions of this Section 8 shall apply.

 

(a) The Company may terminate the Executive’s employment with Shift at any time
without Cause with prior written notice to the Executive and the Executive may
resign for Good Reason (as defined below).

 

(b) Unless the Executive complies with the Release Requirement (as defined
below), no other payments or benefits shall be due under this Agreement to the
Executive, but the Executive shall be entitled to any amounts earned, accrued
and owing, but not yet paid under Section 2, any benefits accrued and due in
accordance with the terms of any applicable benefit plans and programs of the
Company and payment of any Carve-Out Payment not previously paid (which shall be
paid at the time provided for in Section 3(b)) (the “Accrued Obligations”).

 

4

 

 

(c) Notwithstanding the provisions of Section 8(b), upon termination under
Section 8(a) above, subject to the Release Requirement, and so long as the
Executive continues to comply with the provisions of Section 16 below, in
addition to the Accrued Obligations, the Executive shall be entitled to receive
the following:

 

(i) Continuation of the Executive’s Base Salary for twelve (12) months (the
“Severance Term”), at the rate in effect for the year in which the Executive’s
date of termination occurs (but no less than the amount scheduled to be in
effect when a payment is made pursuant to Section 2), which amount shall be paid
in regular payroll installments over the applicable period following the
Executive’s termination date;

 

(ii) A prorated Annual Bonus for the year in which the Executive’s termination
of employment occurs, which shall be determined by multiplying the Executive’s
Annual Bonus, determined based on actual performance of Company goals, without
negative discretion, and provided that any personal goals shall be considered to
be fulfilled, by a fraction, the numerator of which is the number of days during
which the Executive was employed by the Company in the year in which the
termination date occurs and the denominator of which is 365. The prorated Annual
Bonus, if any, shall be paid at the same time as bonuses are paid to other
employees of the Company, but not later than March 15 of the fiscal year
following the fiscal year for which it was earned;

 

(iii) Any unpaid Carve-Out Payments, paid at the time set forth in Section 3(b);

 

(iv) The vesting of all then-outstanding Legacy Equity Awards. For the avoidance
of doubt, such vesting shall be delayed to account for the Release Requirement
and during such delay, such Legacy Equity Awards shall not be cancelled pending
the fulfillment of the Release Requirement; and

 

(d) If the Executive timely and properly elects health continuation coverage
under the Consolidated Omnibus Budget Reconciliation Act of 1985 (“COBRA”), then
continued health (including hospitalization, medical, dental, vision etc.)
insurance coverage substantially similar in all material respects as the
coverage provided to the Company’s then other active senior executives for
twelve (12) months; provided that the Executive shall pay an amount equal to the
amount active employees pay for such coverage as of the date of the Executive’s
termination (the “Monthly COBRA Costs”) and the period of COBRA health care
continuation coverage provided under section 4980B of the Internal Revenue Code,
as amended and the regulations and guidance promulgated thereunder (the “Code”)
shall run concurrently with the period; provided further that, notwithstanding
the foregoing, the amount of any benefits provided by this Section 8(d) shall be
reduced or eliminated to the extent the Executive becomes entitled to
duplicative benefits by virtue of the Executive’s subsequent or other
employment. The Executive acknowledges that the payments pursuant to this
Section 8(d) are taxable and subject to applicable withholding and payroll
taxes.

 



5

 

 

9. Voluntary Termination. The Executive may voluntarily terminate the
Executive’s employment for any reason or no reason, with prior written notice.
In such event (other than a resignation with Good Reason), after the effective
date of such termination, no payments shall be due under this Agreement, except
that the Executive shall be entitled to the Accrued Obligations, except that, to
the extent such voluntary resignation (without Good Reason) is approved in
advance by action of the Board, subject to the Release Requirement, any
then-outstanding Legacy Equity Awards shall continue to vest in accordance with
its schedule. For the avoidance of doubt, such vesting shall be delayed to
account for the Release Requirement and during such delay, such Legacy Equity
Awards shall not be cancelled pending the fulfillment of the Release
Requirement.

 

10. [Reserved].

 

11. Death; Disability. If the Executive’s employment is terminated by the
Company by reason of death or, subject to the requirements of applicable law,
Disability (as defined below), upon the Executive’s date of termination or
death, no payments shall be due under this Agreement, except that the Executive
(or in the event of the Executive’s death, the Executive’s executor, legal
representative, administrator or designated beneficiary, as applicable), shall
be entitled to the Accrued Obligations, including any unpaid Carve-Out Payments.
Subject to the Release Requirement, the Executive (or the Executive’s legal
representative) shall be entitled to:

 

(i) Any unpaid Carve-Out Payments, paid at the time set forth in Section 3(b);
and

 

(ii) The vesting of all then-outstanding Legacy Equity Awards. For the avoidance
of doubt, such vesting shall be delayed to account for the Release Requirement
and during such delay, such Legacy Equity Awards shall not be cancelled pending
the fulfillment of the Release Requirement.

 

12. Cause. The Company may terminate the Executive’s employment at any time for
Cause upon written notice to the Executive, in which event all payments under
this Agreement shall cease, except for the Accrued Obligations.

 

13. Change of Control.

 

(a) Legacy Equity. Immediately prior to a Change of Control (as defined below),
any then-outstanding Legacy Equity Awards shall vest.

 



6

 

 

(b) Application of Section 280G. If any of the payments or benefits received or
to be received by the Executive (including, without limitation, any payment or
benefits received in connection with a Change of Control or the Executive’s
termination of employment, whether pursuant to the terms of this Agreement or
any other plan, arrangement or agreement, or otherwise) (all such payments
collectively referred to herein as the “280G Payment”) constitute “parachute
payments” within the meaning of Code Section 280G and will be subject to the
excise tax imposed under Code Section 4999 (the “Excise Tax”), then the 280G
Payment shall be equal to the Reduced Amount. The “Reduced Amount” shall be
either (i) the largest portion of the 280G Payment that would result in no
portion of the 280G Payment being subject to the Excise Tax, or (ii) the largest
portion of the 280G Payment, up to and including the total 280G Payment,
whichever amount, after taking into account all applicable federal, state and
local employment taxes, income taxes and the Excise Tax (all computed at the
highest applicable marginal rate), results in the Executive’s receipt, on an
after-tax basis, of the greater amount of the 280G Payment, notwithstanding that
all or some portion of the 280G Payment may be subject to the Excise Tax. In
making the determination described above, the Company, in its sole and absolute
discretion, shall make a reasonable determination of the value to be assigned to
any restrictive covenants in effect for the Executive, and the amount of the
280G Payment shall be reduced by the value of those restrictive covenants to the
extent consistent with Code Section 280G. If a reduction in payments or benefits
constituting “parachute payments” is necessary so that the 280G Payment equals
the Reduced Amount, the amounts payable or benefits to be provided to the
Executive shall be reduced such that the economic loss to the Executive as a
result of the “parachute payment” elimination is minimized. In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Code Section 409A and where two economically equivalent amounts
are subject to reduction but payable at different times, such amounts shall be
reduced on a pro rata basis but not below zero. All determinations to be made
under this Section 13 shall be made by an independent accounting firm,
consulting firm or other independent service provider selected by the Company
immediately prior to the Change of Control (the “Firm”), which shall provide its
determinations and any supporting calculations both to the Company and the
Executive within ten (10) days of the Change of Control. Any such determination
by the Firm shall be binding upon the Company and the Executive. All of the fees
and expenses of the Firm in performing the determinations referred to in this
Section 13 shall be borne solely by the Company.

 

14. Definitions.

 

(a) Cause. For purposes of this Agreement, “Cause” shall mean the Executive’s
action, or failure to act, during the Executive’s employment with the Company
that is determined to constitute any of the following: (i) performance of any
act or failure to perform any act in bad faith and to the detriment of any
Company Entities; (ii) dishonesty, intentional misconduct or material breach of
any agreement with any Company Entity; or (iii) commission of a crime involving
dishonesty, breach of trust, or physical or emotional harm to any person. Prior
to any termination for Cause pursuant to each such event listed in (i) or (ii)
above, to the extent such event(s) is capable of being cured by the Executive,
the Company shall give the Executive written notice thereof describing in
reasonable detail the circumstances constituting Cause and the Executive shall
have the opportunity to remedy same within thirty (30) days after receiving
written notice.

 

(b) Change of Control. For purposes of this Agreement, a “Change of Control”
shall have the same meaning ascribed to such term under the Company’s 2020
Omnibus Equity Compensation Plan, as in effect on the date hereof and as may be
amended from time to time, or such successor plan.

 

(c) Disability. For purposes of this Agreement, “Disability” shall mean the
Executive has been unable to perform the essential functions of the Executive’s
position with the Company, either with or without a reasonable accommodation, by
reason of physical or mental incapacity for a period of six consecutive months,
subject to any obligations or limitations imposed by federal, state or local
laws, including any duty to accommodate Executive under the federal Americans
with Disabilities Act or applicable state law.

 



7

 

 

(d) Good Reason. For purposes of this Agreement, “Good Reason” shall mean the
occurrence of one or more of the following, without the Executive’s consent: (i)
material diminution of the Executive’s authority, duties or responsibilities;
(ii) a material diminution in the Executive’s compensation as set forth in
Sections 2 and 3(a) hereof; (iii) a change in the Executive’s reporting
obligations so that the Executive must report to someone other than the Board;
or (v) any action or inaction that constitutes a material breach by the Company
of a material provision of this Agreement. The Executive must provide written
notice of termination for Good Reason to the Company within sixty (60) days
after the event constituting Good Reason first occurs, which notice shall state
such Good Reason in reasonable detail. The Company shall have a period of thirty
(30) days in which it may correct the act or failure to act that constitutes the
grounds for Good Reason as set forth in the Executive’s notice of termination.
If the Company does not correct the act or failure to act, the Executive must
terminate the Executive’s employment for Good Reason within sixty (60) days
after the end of the cure period, in order for the termination to be considered
a Good Reason termination.

 

(e) Release Requirement. Notwithstanding anything herein to the contrary, the
Executive shall not be entitled to receive any payment that is subject to the
requirements of this Section 14(e) (the “Release Requirement”) unless, in each
case, the Executive (or the Executive's legal representative) has executed and
delivered to the Company a general release in the form attached hereto as
Exhibit C (subject to updates for changes in law and facts, as reasonably
determined by the Company) (the “General Release”), which General Release shall
be in full force and effect (and no longer subject to revocation) within sixty
(60) calendar days after the Executive's termination of employment (the “Release
Effective Date”). To the extent that any payment subject to the Release
Requirement is deferred compensation under Section 409A that is not otherwise
exempt from the application of Section 409A, and if the sixty (60) calendar day
period referenced in the preceding sentence spans two calendar years, then,
solely to the extent necessary to avoid the incurrence of adverse personal tax
consequences under Section 409A, the payment of such amount will not occur until
the second calendar year.

 

15. Representations, Warranties and Covenants of the Executive.

 

(a) Restrictions. The Executive represents and warrants to the Company that:

 

(i) There are no restrictions, agreements or understandings whatsoever to which
the Executive is a party which would prevent or make unlawful the Executive’s
execution of this Agreement or the Executive’s employment hereunder, which is or
would be inconsistent or in conflict with this Agreement or the Executive’s
employment hereunder, or would prevent, limit or impair in any way the
performance by the Executive of the obligations hereunder; and

 

(ii) The Executive has disclosed to the Company all restraints, confidentiality
commitments, and other employment restrictions that the Executive has with any
other employer, person or entity.

 

(b) Obligations to Former Employers. The Executive covenants that in connection
with the Executive’s provision of services to the Company, the Executive shall
not breach any obligation (legal, statutory, contractual, or otherwise) to any
former employer or other person, including, but not limited to, obligations
relating to confidentiality and proprietary rights.

 



8

 

 

(c) Obligations upon Termination. Upon and after the Executive’s termination or
cessation of employment with the Company and until such time as no obligations
of the Executive to the Company hereunder exist, the Executive shall (i) provide
a complete copy of this Agreement to any person, entity or association which the
Executive proposes to be employed, affiliated, engaged, associated or to
establish any business or remunerative relationship prior to the commencement of
any such relationship and (ii) shall notify the Company of the name and address
of any such person, entity or association prior to the commencement of such
relationship.

 

16. Restrictive Covenants.

 

(a) Non-Solicitation. In consideration of the promises contained herein and the
consideration to be received by the Executive hereunder (including, without
limitation, the potential compensation described in Sections 8, 9, 11 and 13, if
any), without the prior written consent of the Company, during the Term (and
except for the benefit of the Company Entities) and for a period of twelve (12)
months immediately following the Executive’s separation from the Company,
however caused, the Executive shall not, directly or indirectly, either for or
on behalf of himself or any other person or entity, solicit or induce or attempt
to solicit or induce any employee, consultant or independent contractor of any
Company Entity, to discontinue employment or engagement with such Company
Entity; or otherwise interfere or attempt to interfere with the relationships
between the any Company Entity, and their employees, consultants, or independent
contractors. This provision does not apply to any employee or contractor who
responds to a general advertisement not targeted at any specific employees or
contractors of any Company Entity or to any employee or contractor who
independently seeks employment with the Executive’s subsequent employer through
no solicitation or contact by the Executive.

 

(b) Non-Disparagement. The Executive shall not disparage the Company Entities or
their respective officers, directors, investors, employees, and affiliates or
make any public statement reflecting negatively on the Company Entities or their
respective officers, directors, investors, employees, and affiliates, including
(without limitation) any matters relating to the operation or management of the
Company Entities, irrespective of the truthfulness or falsity of such statement.
The Company shall instruct and take all reasonable steps to cause its officers
and members of the Board not to disparage the Executive on any matters relating
to the Executive’s services to the Company Entities, business, professional or
personal reputation or standing in the Company’s industry, irrespective of the
truthfulness or falsity of such statement. Nothing in the section shall prohibit
the Parties from testifying truthfully in any forum or to any governmental
agency.

 

(c) Proprietary Information. At all times the Executive shall hold in strictest
confidence and will not disclose, use, lecture upon or publish any Proprietary
Information (defined below) of the Company Entities, except as such disclosure,
use or publication may be required in connection with the Executive’s work for
the Company Entities, or unless the Company expressly authorizes such disclosure
in writing or it is required by law or in a judicial or administrative
proceeding in which event the Executive shall promptly notify the Company of the
required disclosure and assist the Company if a determination is made to resist
the disclosure. For purposes of this Section 16(c), “Proprietary Information”
shall mean any and all confidential and/or proprietary knowledge, data or
information of the Company or its respective affiliated entities, including
(without limitation) any information relating to financial matters, investments,
budgets, business plans, marketing plans, personnel matters, business contacts,
products, processes, know-how, designs, methods, improvements, discoveries,
inventions, ideas, data, programs, and other works of authorship; provided, that
it shall not include any information that is known to the Company to be publicly
available.

 



9

 

 

(d) Invention Assignment.

 

(i) Company Ownership. Executive acknowledges and agrees that the Company owns,
and has all rights, title and interests in and to, the Company Property (as
defined below). To the extent that any Company Property is capable of protection
by copyright as a work made for hire, such Company Property is a work made for
hire, as defined in the United States Copyright Act (17 U.S.C. Section 101), and
ownership of all copyrights worldwide (including all renewals and extensions)
therein vests in the Company from the time of creation. To the extent not
already vested in or assigned to the Company, Executive agrees to and does
hereby irrevocably assign, transfer and grant to the Company, its successors and
assigns, all rights, title and interests in and to any and all Company Property,
free and clear of all liens and encumbrances, and without further consideration.
The Company, and its successors and assigns, accept all such rights, title and
interests. To the extent Executive retains any Moral Rights (as defined below),
Executive hereby irrevocably waives, to the extent permitted by applicable law,
such Moral Rights (and any claims for such rights) as may have existed in the
past, exist now or come into existence in the future.

 

(ii) “Work Product” means any and all discoveries, inventions, concepts,
formulas, ideas, confidential or proprietary information, know-how, trade
secrets, techniques, technologies, research, development, prototypes, designs,
engineering and manufacturing information, processes, products, services,
methods, systems, improvements, modifications, derivative works, specifications,
requirements, data, parameters, drawings, reports, hardware, algorithms, flow
charts, software (including all programs, code, firmware, source code, object
code, executable code and related documentation), works of authorship,
proposals, customer, sales, marketing, and purchasing information, other
information and materials, and any and all tangible embodiments of any of the
foregoing (in each case whether or not technical, business or financial, and
whether or not patentable, copyrightable or registerable) that may be, are, have
been, or were created, conceived, reduced to practice, prepared, contributed,
developed or learned by Executive, either alone or jointly with others,
resulting from or in the course of employment with the Company Entities. For
purposes of clarity and avoidance of doubt, Work Product shall not include any
of the above to the extent developed in the course of the Executive’s provision
of services as a member of the board of directors of another company as
permitted pursuant to Section 1(c).

 

(iii) “Company Property” means any and all Work Product as well as any and all
trade secrets, trademarks, service marks, associated goodwill, patents
(including utility models, utility patents and design patents), copyrights,
design rights, economic rights, mask works, database rights, the right of
priority, publicity rights, privacy rights, shop rights, and all other
intellectual property or proprietary rights in and to the Work Product, in any
jurisdictions throughout the worldwide, whether registered or unregistered,
whether published or not published, including all applications, including all
registrations, certificates, governmental grants, and renewals for any of the
foregoing, and including all rights to claim priority, file applications, and
obtain grants, renewals and extensions in connection with any of the foregoing,
all rights to assert, defend and recover title in connection with any of the
foregoing, and all rights to sue and recover for any past, present and future
infringement, misappropriation, violation, injunctive relief, damages, lost
profits, royalties, and payments in connection with any of the foregoing, in
each case, as may have existed in the past, exist now, or come into existence in
the future throughout the world. To the fullest extent allowed by law, the
Company Property includes any and all rights of paternity, integrity, disclosure
and withdrawal and any other rights that may be known as or referred to as
“moral rights,” “artist’s rights,” “droit moral,” or the like in and to the Work
Product (the “Moral Rights”).

 



10

 

 

(iv) Prior Materials. If the Executive utilizes or incorporates any Prior
Materials (as defined below) in connection with or into any Company Property or
any business, operation, products or services of any of the Company or the
Company Entities, (i) the Executive shall inform the Company of such utilization
or incorporation, in writing, in advance of such utilization or incorporation,
and (ii) whether or not the Executive complies with the foregoing provision, to
the maximum extent permitted by applicable law, the Company and the Company
Entities are hereby granted a nonexclusive, fully-paid up, royalty-free,
perpetual, irrevocable, worldwide license (including the right to sublicense for
multiple tiers) under the Prior Materials and all intellectual property rights
therein to use, execute, reproduce, transmit, display, perform, prepare
derivative works based upon and distribute (internally and externally) copies of
any and all Prior Materials and derivative works thereof, to use, make, sell,
offer to sell, import and export any and all products, methods and services, and
to perform any and all activities that may constitute direct or indirect
infringement of any of the intellectual property rights in the Prior Materials.
“Prior Materials” means any and all inventions, improvements, developments,
formulas, procedures, methods, processes, techniques, concepts, discoveries,
works of authorship and other information and materials owned by the Executive
or in which the Executive has an interest, including listed on Exhibit D.
Executive shall provide Exhibit D, to be attached to this Agreement no later
than November 30, 2020.

 

(v) Further Assistance. The Executive will deliver promptly to the Company or
its designee (without charge to the Company but at the expense of the Company)
such written instruments and do such other acts as may be necessary to preserve
the property rights, to obtain, maintain and enforce applications and
registrations, and to effect or perfect the rights and ownership of the Company,
its successors, and assigns in connection with any Company Property, including
(i) executing assignments, declarations, powers of attorney and other documents
related to any Company Property, (ii) rendering assistance in making, filing,
prosecuting, maintaining and registering applications related to any Company
Property, and (iii) rendering assistance in connection with defending and
enforcing any Company Property. The Executive hereby irrevocably designates and
appoints the Company, its successors and assigns and their designees, as
Executive’s agent and attorney-in-fact, with full power of substitution and
revocation, to act for and on behalf of the Executive, to execute, verify and
file any such document and to do all other lawfully permitted acts to further
the purposes of Section, with the same force and effect as if the Executive had
signed the documents or taken those actions itself.

 

(vi) Records. The Executive agrees to keep accurate, complete and timely records
of all Work Product. The Executive agrees to promptly and fully disclose and
describe all Company Property in writing to the Company.

 

11

 

 

(vii) Exclusions. The Executive understands and acknowledges that the Executive
has been advised, pursuant to Section 2872 of the California Labor Code, that
the provisions of this Agreement requiring the assignment of inventions do not
apply to any invention that qualifies fully under Section 2870 of the California
Labor Code, which provides:

 

“(a)Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer’s equipment,
supplies, facilities, or trade secret information except for those inventions
that either:

 

(1)Relate at the time of conception or reduction to practice of the invention to
the employer’s business, or actual or demonstrably anticipated research or
development of the employer; or

 

(2)Result from any work performed by the employee for the employer.”

 

(e) Return of Property. Upon termination of the Executive’s employment with the
Company for any reason, voluntarily or involuntarily, and at any earlier time
the Company requests, the Executive will deliver to the person designated by the
Company all originals and copies of all documents and property of the Company in
the Executive’s possession, under the Executive’s control or to which the
Executive may have access. The Executive will not reproduce or appropriate for
the Executive’s own use, or for the use of others, any property, Proprietary
Information or Work Product.

 

(f) Permitted Conduct. Notwithstanding the foregoing restrictions, nothing in
this Agreement shall (i) prohibit the Executive from owning a five (5%) percent
or smaller interest in any corporation required to file period reports with the
United States Securities and Exchange Commission, so long as the Executive
performs no services or lends any assistance to such corporation during the
Term; (ii) deny the Executive the right to disclose information about unlawful
acts in the workplace, including, but not limited to, sexual harassment; (iii)
prohibit the Executive from providing information to, or testifying or otherwise
assisting in any investigation or proceeding brought by, any federal or state
regulatory or law enforcement agency or legislative body, or any self-regulatory
organization or filing, testifying, participating in, or otherwise assisting in
a proceeding relating to an alleged violation of any federal, state, or
municipal law relating to fraud, whistleblowing or any rule or regulation of the
Securities and Exchange Commission or other self-regulatory organization; (iv)
prohibit the Executive from filing an administrative charge with the Equal
Employment Opportunity Commission (“EEOC”) and/or participating in an
investigation by the EEOC; (v) prohibit the Executive from making any disclosure
of information required by process of law; or (vi) pursuant to the Defend Trade
Secrets Act of 2016, prevent the Executive from disclosing trade secrets where
the disclosure is made: (x) in confidence to a federal, state, or local
government official, either directly or indirectly, or to an attorney, and
solely for the purpose of reporting or investigating a suspected violation of
law; (y) in a complaint or other document filed in a lawsuit or other
proceeding, if such filing is made under seal; or (z) to an attorney for use in
a court proceeding in connection with a lawsuit against the employer for
retaliation for reporting a suspected violation of law if the information is
filed under seal and not disclosed except pursuant to court order.

 



12

 

 

17. Miscellaneous Provisions.

 

(a) Entire Agreement; Amendments.

 

(i) This Agreement and the other agreements referred to herein contain the
entire agreement between the Parties hereto and supersede any and all prior
agreements and understandings concerning the Executive’s employment by the
Company.

 

(ii) This Agreement shall not be altered or otherwise amended, except pursuant
to an instrument in writing signed by each of the Parties hereto.

 

(b) Descriptive Headings. Descriptive headings are for convenience only and
shall not control or affect the meaning or construction of any provisions of
this Agreement. When the context admits or requires, words used in the masculine
gender shall be construed to include the feminine, the plural shall include the
singular, and the singular shall include the plural.

 

(c) Notices. All notices or other communications pursuant to this Agreement
shall be in writing and shall be deemed to be sufficient if delivered
personally, telecopied, sent by nationally-recognized, overnight courier or
mailed by registered or certified mail (return receipt requested), postage
prepaid, to the Parties at the following addresses (or at such other address for
a party as shall be specified by like notice):

 

(i)if to the Company, to:

 

General Counsel

Shift Technologies, Inc.

2525 16th Street, Suite 316, San Francisco, CA 94103

(650) 246-9966

amandab@shift.com

 

with a copy to:

 

Matthew J. Renaud

Jenner & Block LLP

353 N. Clark Street, Chicago, IL 60654

(312) 923-2958

MRenaud@jenner.com

 

(ii)if to the Executive, to the address in the Company’s personnel records.

 

All such notices and other communications shall be deemed to have been delivered
and received (A) in the case of personal delivery, on the date of such delivery,
(B) in the case of delivery by telecopy, on the date of such delivery, (C) in
the case of delivery by nationally-recognized, overnight courier, on the
Business Day following dispatch, and (D) in the case of mailing, on the third
Business Day following such mailing. As used herein, “Business Day” shall mean
any day that is not a Saturday, Sunday or a day on which banking institutions in
the state of California are not required to be open.

 



13

 

 

(d) Counterparts. This Agreement may be executed in any number of counterparts,
and each such counterpart shall be deemed to be an original instrument, but all
such counterparts together shall constitute but one agreement. This Agreement
may be executed and delivered by facsimile.

 

(e) Governing Law. This Agreement shall be governed by and construed and
enforced in accordance with the laws of the state of California applicable to
contracts made and performed wholly therein without regard to rules governing
conflicts of law, provided that, the parties agree that the definition of a
Change of Control shall be governed by Delaware law.

 

(f) Non-Exclusivity of Rights; Resignation from Boards; Clawback.

 

(i) Nothing in this Agreement shall prevent or limit the Executive’s continuing
or future participation in or rights under any benefit, bonus, incentive or
other plan or program provided by the Company and for which the Executive may
qualify; provided, however, the Executive hereby waives the Executive’s right to
receive payments under any severance plan or similar program applicable to
employees of the Company.

 

(ii) Except as otherwise determined by the Board, if the Executive’s employment
with the Company terminates for any reason, the Executive shall immediately
resign from all boards of directors of the Company Entities, and any other
entities for which the Executive serves as a representative of the Company and
any committees thereof, provided that, prior to Executive’s termination of
employment, the Executive may petition the Board in writing for the Board to
waive Executive’s required resignation from the Board following Executive’s
termination. The Board will take formal action on such petition within 10
Business Days of its receipt thereof.

 

(iii) The Executive agrees that the Executive will be subject to any
compensation clawback, recoupment and anti-hedging policies that may be
applicable to the Executive as an executive of the Company, as in effect from
time to time and as approved by the Board or a duly authorized committee
thereof.

 

(g) Benefits of Agreement; Assignment. All of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the respective heirs, executors, administrators, legal representatives,
successors and assigns of the Parties hereto, except that the duties and
responsibilities of the Executive under this Agreement are of a personal nature
and shall not be assignable or delegable in whole or in part by the Executive.
The Company shall require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, within fifteen (15)
days of such succession, expressly to assume and agree to perform this Agreement
in the same manner and to the same extent as the Company would be required to
perform if no such succession had taken place and the Executive acknowledges
that in such event the obligations of the Executive hereunder, including but not
limited to those under Sections 15 or 16, will continue to apply in favor of the
successor. Without limitation, the Company may move the Executive’s employment
from Shift to the Company, or another Company Entity at which other officers of
the Company are employed.

 



14

 

 

(h) Waiver of Breach. No delay or omission by a party in exercising any right,
remedy or power under this Agreement or existing at law or in equity shall be
construed as a waiver thereof, and any such right, remedy or power may be
exercised by such party from time to time and as often as may be deemed
expedient or necessary by such party in its sole discretion.

 

(i) Severability. In the event that any provision of this Agreement is
determined to be partially or wholly invalid, illegal or unenforceable in any
jurisdiction, then such provision shall, as to such jurisdiction, be modified or
restricted to the extent necessary to make such provision valid, binding and
enforceable, or if such provision cannot be modified or restricted, then such
provision shall, as to such jurisdiction, be deemed to be excised from this
Agreement; provided, however, that the binding effect and enforceability of the
remaining provisions of this Agreement, to the extent the economic benefits
conferred upon the Parties by virtue of this Agreement remain substantially
unimpaired, shall not be affected or impaired in any manner, and any such
invalidity, illegality or unenforceability with respect to such provisions shall
not invalidate or render unenforceable such provision in any other jurisdiction.

 

(j) Remedies. All remedies hereunder are cumulative, are in addition to any
other remedies provided for by law and may, to the extent permitted by law, be
exercised concurrently or separately, and the exercise of any one remedy shall
not be deemed to be an election of such remedy or to preclude the exercise of
any other remedy. The Executive acknowledges that in the event of a breach of
any of the Executive’s covenants contained in Sections 15 or 16, the Company
shall be entitled to immediate relief enjoining such violations in any court or
before any judicial body having jurisdiction over such a claim.

 

(k) Survival. The respective rights and obligations of the Parties hereunder
shall survive the termination of this Agreement to the extent necessary to the
intended preservation of such rights and obligations.

 

(l) Jurisdiction. Each of the Parties hereto hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of any California state court or federal court of the United States
of America sitting in the state of California, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any related agreement or for recognition or enforcement of any
judgment. Each of the Parties hereto hereby irrevocably and unconditionally
agrees that jurisdiction and venue in such courts would be proper, and hereby
waive any objection that such courts are an improper or inconvenient forum. Each
of the Parties hereto agrees that a final judgment in any such action or
proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Each of the Parties
hereto irrevocably and unconditionally waives, to the fullest extent it may
legally and effectively do so, any objection that it may now or hereafter have
to the laying of venue of any suit, action or proceeding arising out of or
relating to this Agreement or any related agreement in any California state or
federal court. Each of the Parties hereto irrevocably waives, to the fullest
extent permitted by law, the defense of an inconvenient forum to the maintenance
of such action or proceeding in any such court.

 



15

 

 

(m) Withholding. All payments under this Agreement shall be made subject to
applicable tax withholding, and the Company shall withhold from any payments
under this Agreement all federal, state and local taxes as the Company is
required to withhold pursuant to any law or governmental rule or regulation. The
Executive shall bear all expense of, and be solely responsible for, all federal,
state and local taxes due with respect to any payment received under this
Agreement.

 

(n) Compliance with Section 409A of the Code.

 

(i) This Agreement is intended to comply with Section 409A of the Code and its
corresponding regulations, to the extent applicable. Severance benefits under
the Agreement are intended to be exempt from Section 409A of the Code under the
“short term deferral” exemption, to the maximum extent applicable, and then
under the “separation pay” exemption, to the maximum extent applicable.
Notwithstanding anything in this Agreement to the contrary, payments may only be
made under this Agreement upon an event and in a manner permitted by Section
409A of the Code, to the extent applicable. As used in the Agreement, the term
“termination of employment” shall mean the Executive’s separation from service
with the Company within the meaning of Section 409A of the Code and the
regulations promulgated thereunder. In no event may the Executive, directly or
indirectly, designate the calendar year of a payment. For purposes of Section
409A of the Code, each payment hereunder shall be treated as a separate payment
and the right to a series of payments shall be treated as the right to a series
of separate payments. All reimbursements and in-kind benefits provided under the
Agreement shall be made or provided in accordance with the requirements of
Section 409A of the Code. Notwithstanding any provision of this Agreement to the
contrary, in no event shall the timing of the Executive’s execution of the
Release, directly or indirectly, result in the Executive designating the
calendar year of payment, and if a payment that is subject to execution of the
Release could be made in more than one taxable year, payment shall be made in
the later taxable year.

 

(ii) Notwithstanding anything herein to the contrary, if, at the time of the
Executive’s termination of employment with the Company, the Company has
securities which are publicly traded on an established securities market and the
Executive is a “specified employee” (as such term is defined in section 409A of
the Code) and it is necessary to postpone the commencement of any payments or
benefits otherwise payable under this Agreement as a result of such termination
of employment to prevent any accelerated or additional tax under section 409A of
the Code, then the Company will postpone the commencement of the payment of any
such payments or benefits hereunder (without any reduction in such payments or
benefits ultimately paid or provided to the Executive) that are not otherwise
paid within the ‘short-term deferral exception’ under Treas. Reg.
§1.409A-1(b)(4), and the ‘separation pay exception’ under Treas. Reg.
§1.409A-1(b)(9)(iii), until the first payroll date that occurs after the date
that is six months following the Executive’s “separation of service” (as such
term is defined under code section 409A of the Code) with the Company. If any
payments are postponed due to such requirements, such postponed amounts will be
paid in a lump sum to the Executive on the first payroll date that occurs after
the date that is six months following Executive’s separation of service with the
Company. If the Executive dies during the postponement period prior to the
payment of postponed amount, the amounts withheld on account of section 409A of
the Code shall be paid to the personal representative of the Executive’s estate
within sixty (60) days after the date of the Executive’s death.

 

(o) Attorneys’ Fees. The Company shall reimburse Executive for his reasonable
legal fees incurred in connection with review of and revisions to this
Agreement, in an amount not to exceed Seven Thousand Five Hundred dollars
($7,500).

 

[Signature page follows]

 



16

 

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement as of the
date and year first above written.

 

  SHIFT TECHNOLOGIES, INC.         By: /s/ Toby Russell   Name:  Toby Russell  
Title: Co-Chief Executive Officer and President         SHIFT PLATFORM, INC.    
    By: /s/ Toby Russell   Name: Toby Russell   Title: Co-Chief Executive
Officer and President         EXECUTIVE         By: /s/ George Arison   Name:
George Arison

 

[Signature Page to Employment Agreement]

 

17

 

 

Exhibit A

 

2021 Annual Bonus Program

 

The following terms and conditions shall govern the Annual Bonus of the
Executive for the performance year of 2021, which Annual Bonus will be paid in
accordance with Section 3(a) of the Employment Agreement in 2022.

 

Subject to the Executive’s continued employment with Shift through the date the
2021 Annual Bonus is paid, the Executive shall be eligible for an Annual Bonus
of:

 

●200% of the Executive’s 2021 Annual Salary if the Company (on a consolidated
basis) meets the performance goals for 2021 to be established by the Company’s
Compensation Committee for senior executives of the Company, based on the
Company’s 2021 budget as approved by the Board. The Compensation Committee shall
determine such performance goals no later than December 31, 2020 following
consultation with the Co-CEOs.

 

●An additional 100% of Executive’s 2021 Annual Salary if the Company (on a
consolidated basis) meets the performance goals for 2021 to be established by
the Company’s Compensation Committee, based on stretch goals when compared to
the Company’s 2021 annual budget as approved by the Board. The Compensation
Committee shall determine such performance goals no later than December 31, 2020
following consultation with the Co-CEOs.

 

18

 

 

Exhibit B

 

Form of Award pursuant to the

Company’s 2020 Omnibus Equity Compensation Plan

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

19

 

 

SHIFT TECHNOLOGIES, INC.

2020 OMNIBUS EQUITY COMPENSATION PLAN

 

RSU AGREEMENT

 

THIS AGREEMENT (this “Agreement”), dated _____________, 2020 (the “Date of
Grant”), between Shift Technologies, Inc., a Delaware corporation (the
“Company”), and George Arison (“Grantee”), is made pursuant and subject to the
provisions of the Company’s 2020 Omnibus Equity Compensation Plan (the “Plan”),
a copy of which has been made available to the Grantee. All capitalized terms
used herein that are not otherwise defined in this Agreement have the same
meaning given to them in the Plan.

 

1. Award. Subject to the terms and conditions of the Plan and subject further to
the terms and conditions herein set forth, the Company hereby grants the Grantee
3,044,272 restricted Stock Units (“RSUs”), subject to the vesting terms set
forth in Section 2 below. Subject to the provisions of this Agreement and the
Plan, each vested RSU represents the right to receive one (1) share of Stock.
The RSUs shall apply only with respect to a whole number of shares of Stock.

 

2. Vesting. Certain of the RSUs shall vest based on the passage of time (“Time
RSUs”) and certain of the RSUs shall vest upon the achievement of specified
performance metrics (“Performance RSUs” or “PSUs”). For purposes of clarity,
references to “RSUs” include both Time RSUs and PSUs. 2,283,204 RSUs subject to
this award are Time RSUs and 761,068 RSUs subject to this award are Performance
RSUs. The Time RSUs and Performance RSUs shall vest in accordance with the
vesting schedules below. The “Vesting Commencement Date” shall be October 13,
2020.

 

(a) Time RSUs.

 

(i) The Time RSUs shall vest, subject to the Grantee’s continuous employment
with the Company (or an Affiliate of the Company) through the applicable vesting
date, as follows:

 

a.1,522,136 RSUs shall vest quarterly over the two (2) year period following the
Vesting Commencement Date such that 1/8th of such amount shall vest on the last
day of the three (3) month period following the Vesting Commencement Date and
1/8th of such amount will vest on the last day of each of the seven (7)
successive three (3) month periods thereafter; and

 

b.761,068 RSUs shall vest quarterly over the two (2) year period commencing on
the second (2nd) anniversary of the Vesting Commencement Date such that 1/8th of
such amount shall vest on the last day of the three (3) month period following
the second (2nd) anniversary of the Vesting Commencement Date and 1/8th of such
amount will vest on the last day of each of the seven (7) successive three (3)
month periods thereafter.

 



 

 

 

(ii) Time RSUs will vest in whole numbers; any fractional amounts will be
rounded down and will be available to vest (in whole numbers) in the next
vesting period.

 

(iii) From and after the Vesting Commencement Date through the date on which the
Time RSUs become fully vested pursuant to subparagraph (i) above, the unvested
portion of the grant of Time RSUs remains subject to forfeiture in accordance
with the terms of Section 3 hereof.

 

(b) Performance RSUs.

 

(i) The RSUs designated as PSUs shall vest, subject to the Grantee’s continuous
employment with the Company (or an Affiliate of the Company), on a quarterly
basis, provided that the applicable Performance Hurdle for the applicable
Performance Year has been met (as such terms are provided in the table below),
and the following rules shall apply to such vesting:

 

a. If a Performance Hurdle has not been met by the end of a quarterly vesting
period, the PSUs available to vest during such quarter shall be available to
vest in the next quarterly vesting period within that Performance Year and shall
vest, if applicable, on the last day of the quarterly vesting period in which
the Performance Hurdle is met.

 

b. If the Performance Hurdle for the 3rd Performance Year is not met, the PSUs
available to vest in such 3rd Performance Year remain eligible to vest in any
applicable quarter of the 4th Performance Year if the 4th Performance Year’s
Performance Hurdle is met during that year, such vesting to occur on the last
day of such quarterly vesting period. Subject to the preceding sentence, if a
Performance Hurdle for a Performance Year is not met, the PSUs eligible to vest
with respect to that Performance Year shall immediately terminate and become
null and void.

 

c. PSUs will vest in whole numbers; any fractional amounts will be rounded down
and will be available to vest (in whole numbers) in the next vesting period.

 

Performance Year Percentage of PSUs available to vest in a Quarterly Vesting
Period Performance Hurdle The one year period commencing on the second
anniversary of the Vesting Commencement Date (the “3rd Performance Year”)  
12.5% on the last day of each of the first, second, third and fourth quarters of
the 3rd Performance Year  

The Company’s stock price closes at $23 or greater for 30 Trading Days out of
any 45 consecutive Trading Days during the 3rd Performance Period

 

The term “Trading Day” means any full day the Nasdaq Stock Market is open for
trading

          The one year period commencing on the third anniversary of the Vesting
Commencement Date (the “4th Performance Year”)   12.5% at the end of each of the
first, second, third and fourth quarters of the 4th Performance Year   The
Company’s stock price closes at $28 or greater for 30 Trading Days out of any 45
consecutive Trading Days during the 4th Performance Period

 



2

 

 

(ii) From and after the Vesting Commencement Date through the date on which the
PSUs become fully vested pursuant to subparagraph (i) above, the unvested
portion of the grant of PSUs remains subject to forfeiture in accordance with
the terms of Section 3 hereof.

 

(c) Change of Control. Time RSUs and PSUs that are outstanding and unvested as
of the date of Change of Control shall become vested immediately prior to such
Change of Control.

 

3. Termination of Service.

 

(a) General rule. When a Grantee’s employment with the Company (or an Affiliate
of the Company) terminates, any outstanding and unvested Time RSUs and PSUs
shall immediately terminate and become null and void.

 

(b) Good Leaver. Notwithstanding the foregoing, subject to the Release
Requirement, when a Grantee’s employment with the Company (or an Affiliate of
the Company) terminates as a Good Leaver during either the 3rd or 4th
Performance Year, any outstanding and unvested PSUs with respect to which the
applicable Performance Hurdle for the Performance Year in which termination
occurred has not been met as of the termination shall be eligible to vest if the
applicable Performance Hurdle is met by the end of the Performance Year. For the
avoidance of doubt, with respect to PSUs referenced in the preceding sentence,
(i) if the Performance Hurdle is met for the Performance Year of termination,
the PSUs eligible to vest in that year shall vest on a prorated basis by
multiplying the eligible PSUs by a ratio equal to the number of days the Grantee
was employed by the Company (or an Affiliate) during the Performance Year
divided by 365, (ii) no PSUs shall be eligible for rollover to the next
Performance Year, and (iii) such PSUs shall be deemed vested when, if ever, the
applicable Performance Hurdle is met.

 

(c) Definitions.

 

(i) “Cause” has the meaning set forth in Grantee’s employment agreement, if any,
and otherwise means the Grantee’s action, or failure to act, during the
Grantee’s employment with the Company that is determined to constitute any of
the following: (i) performance of any act or failure to perform any act in bad
faith and to the detriment of any Company Entities; (ii) dishonesty, intentional
misconduct or material breach of any agreement with any Company Entity; or (iii)
commission of a crime involving dishonesty, breach of trust, or physical or
emotional harm to any person. Prior to any termination for Cause pursuant to
each such event listed in (i) or (ii) above, to the extent such event(s) is
capable of being cured by the Grantee, the Company shall give the Grantee
written notice thereof describing in reasonable detail the circumstances
constituting Cause and the Grantee shall have the opportunity to remedy same
within thirty (30) days after receiving written notice.

 



3

 

 

(ii) “General Release” means a general release of claims, including without
limitation all employment and termination claims, if any, in favor of the
Company and its affiliates in the form and substance provided by the Company,
provided that, if the Grantee has an employment agreement with the Company that
specifies a form of general release, then such general release will be used (as
conformed to include the benefits hereunder, if any) as the General Release.

 

(iii) “Good Leaver” means the Grantee’s employment was terminated by the Company
without Cause (including if due to disability), the Grantee died or the Grantee
resigned with Good Reason (but only to the extent the Grantee has an employment
agreement with the Company or an Affiliate of the Company that defines Good
Reason).

 

(iv) “Good Reason” has the meaning set forth in Grantee’s employment agreement,
if any.

 

(v) “Release Requirement” the Grantee shall not be entitled to receive any
benefit described in Section 3(b) unless, in each case, the Grantee (or the
Grantee's legal representative) has executed and delivered to the Company a
General Release, which General Release shall be in full force and effect (and no
longer subject to revocation) within sixty (60) calendar days after the
Grantee's termination of employment. To the extent that any benefit subject to
the Release Requirement is deferred compensation under Section 409A that is not
otherwise exempt from the application of Section 409A, and if the sixty (60)
calendar day period referenced in the preceding sentence spans two calendar
years, then, solely to the extent necessary to avoid the incurrence of adverse
personal tax consequences under Section 409A, the payment of such amount will
not occur until the second calendar year.

 

4. Settlement. Within thirty (30) days following the end of each calendar
quarter (i.e., March 31, June 30, September 30, December 31), the Company shall
deliver to the Grantee one (1) share of Stock in settlement of each RSU that
becomes vested during such calendar quarter, except that, (i) any RSUs that vest
on or before December 31, 2021 shall be settled within thirty (30) days
following December 31, 2021, and (ii) RSUs that vest upon a Change of Control
shall be settled immediately prior to such Change of Control.

 

 



4

 

 

5. Delivery of Stock. Certificates or evidence of book-entry shares representing
the Stock issued upon settlement of RSUs pursuant to Section 4 of this Agreement
will be delivered to or otherwise made available to the Grantee (or, at the
discretion of the Grantee, joint in the names of the Grantee and the Grantee’s
spouse) or to the Grantee’s nominee at such person’s request. Delivery of shares
of Stock under this Agreement will comply with all applicable laws (including,
the requirements of the Exchange Act), and the applicable requirements of any
securities exchange or similar entity.

 

6. Shareholder Rights. An RSU is not a share of Stock, and thus, the Grantee
will have no rights as a stockholder with respect to the RSUs. Dividend
Equivalents shall accrue on shares underlying the RSUs awarded hereunder and
such dividends will be paid to Grantee upon the vesting of such RSUs.

 

7. Transferability. The RSUs subject to this Award may not be assigned,
alienated, pledged, attached, sold or otherwise transferred or encumbered before
they vest in accordance with Section 2. After such RSUs vest and are settled in
accordance with Sections 2 and 4, no sale or disposition of such shares shall be
made in the absence of an effective registration statement under the Exchange
Act with respect to such shares unless an opinion of counsel satisfactory to the
Company that such sale or disposition will not constitute a violation of the
Exchange Act or any other applicable securities laws is first obtained.

 

8. Change in Capital Structure. The terms of this Agreement, including the
number of shares of Stock subject to this RSU shall be adjusted as the Board
determines is equitably required in the event the Company effects one or more
stock dividends, spinoffs, recapitalizations, stock splits, combinations,
exchanges or consolidations of shares or other similar changes in
capitalization.

 

9. Withholding.

 

(a) The Grantee understands that when the RSUs are settled in accordance with
Section 4, the Grantee will be obligated to recognize income, for Federal, state
and local income tax purposes, as applicable, in an amount equal to the Fair
Market Value of the share of Stock as of such date, and the Grantee is
responsible for all tax obligations that arise in connection with the RSUs.

 

(b) Whenever shares of Stock are to be issued upon settlement of the RSUs, the
Grantee shall assume sole responsibility for discharging all tax and other
obligations associated therewith. The Company has no duty or obligation to
minimize the tax consequences to the Grantee and will not be liable to the
Grantee for any adverse tax consequences arising in connection with this Award.
The Grantee agrees to indemnify the Company against any non-U.S., U.S. federal,
state and local withholding taxes for which the Company may be liable in
connection with the Grantee’s acquisition, ownership or disposition of any
shares of Stock.

 

(c) In its sole discretion, the Administrator of the Plan may permit the Grantee
to satisfy the Company’s tax withholding obligation with respect to RSUs settled
in Stock by having shares withheld in accordance with Section 16(b) of the Plan.
The elections described in this subsection (c) must be in a form and manner
prescribed by the Administrator and may be subject to the prior approval of the
Administrator.

 



5

 

 

10. Compliance with Section 409A of the Code. It is the intention of the Company
that the Award and Plan are intended either to provide compensation that is
exempt from Section 409A of the Code and the rules, regulations and other
authorities promulgated thereunder (including the transition rules thereof)
(collectively, “Section 409A”), (by reason of being a short-term deferral) or
that is nonqualified deferred compensation that is compliant in all regards with
the requirements of Code Section 409A, and all provisions of this Agreement will
be construed and interpreted in a manner consistent with this intent. If the
Grantee is a “Specified Employee” (within the meaning set forth in Section
409A(a)(2)(B)(i) of the Code) as of the date of the Grantee’s “separation from
service” (within the meaning of Treasury Regulation Section 1.409A-1(h) and
without regard to any alternative definition thereunder), then the issuance of
any shares of Stock that would otherwise be made upon the date of the separation
from service or within the first six (6) months thereafter will not be made on
the originally scheduled date(s) and will instead be issued in a lump sum on the
earlier of: (i) the fifth business day following the Grantee’s death, or (ii)
the date that is six (6) months and one day after the date of the separation
from service, with the balance of the shares of Stock issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares of Stock is necessary to
avoid the imposition of adverse taxation on the Grantee in respect of the shares
of Stock under Section 409A. Each installment of shares of Stock that vests is
intended to constitute a “separate payment” for purposes of Treasury Regulation
Section 1.409A-2(b)(2).

 

12. Conflicts. In the event of any conflict between the provisions of the Plan
as in effect on the Date of Grant and the provisions of this Agreement, the
provisions of the Plan shall govern. All references herein to the Plan mean the
Plan as in effect on the date hereof.

 

13. Grantee Bound by Plan. The Grantee hereby acknowledges that a copy of the
Plan has been made available to him or her and agrees to be bound by all the
terms and provisions thereof.

 

14. Binding Effect. Subject to the limitations stated above and in the Plan,
this Agreement shall be binding upon and inure to the benefit of the successors
of the Grantee and any transferee of the Grantee in accordance with Section 7
and the successors of the Company.

 

15. Governing Law. This Agreement shall be governed by the laws of the State of
Delaware.

 

[Signatures appear on following page]

 



6

 

 

IN WITNESS WHEREOF, the Company has caused its duly authorized officer to
execute this Agreement, and the Grantee has placed his or her signature hereon,
effective as of the Date of Grant.

 

SHIFT TECHNOLOGIES, INC.

 

By:     Signature         Name:             Title:             Date:      

 

I hereby accept this Grant and I agree to be bound by the terms of the Plan and
this Grant. I further agree that all of the decisions and interpretations of the
Company with respect thereto shall be final and binding.

 

GRANTEE:   IF GRANTEE’S SPOUSE       MUST SIGN:*         By:     By:    
Signature     Signature           Name:     Name:     Print Name     Print Name

 

* If the Grantee is married and holds RSUs jointly with the Grantee’s spouse or
resides in a community property state, both the Grantee and Grantee’s spouse
must sign this RSU Agreement. The community property states are Arizona,
California, Idaho, Louisiana, Nevada, New Mexico, Texas and Washington.

 

 



7

 

 

Exhibit C

 

Form of Release

 

[Attached]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 



20

 

 

Release Agreement

 

This Release Agreement (the “Agreement”), by and between Shift Technologies,
Inc. (the “Company”) and George Arison (“You” or “Your”) (the Company and You
collectively referred to as the “Parties”) is entered into and effective as of
_____________ (the “Effective Date”). You and the Company previously entered
into that certain Employment Agreement, dated as of _________________, as
amended from time to time (the “Employment Agreement”).

 

1. Separation Date; Accrued Obligations. The Parties acknowledge and agree that
Your employment with the Company terminated effective as of ________________
(the “Separation Date”). The Company will pay You all Accrued Obligations (as
defined in the Employment Agreement), as provided in Section 8(b) of the
Employment Agreement.

 

2. Separation Payments. Provided that You satisfy the conditions of this
Agreement, including the return of all Company property, and do not revoke this
Agreement, the Company shall pay [DESCRIBE APPLICABLE BENEFITS] in accordance
with Section [__] of the Employment Agreement, which together with Sections
[15(c), 16, and 17] of the Employment Agreement, are incorporated herein (the
“Separation Payments”). Notwithstanding the foregoing, in the event of a
material, uncured breach of this Agreement, You acknowledge and agree that: (a)
the Company shall have the right, upon five (5) days’ notice to You, to file a
lawsuit against You to recover ninety-five percent (95%) of the Separation
Payments, as such amount is not deemed earned absent Your compliance with this
Agreement; and (b) the remaining five percent (5%) of the Separation Payments
shall constitute full and complete consideration sufficient to support
enforcement of this Agreement against You, including, but not limited to,
enforcement of Your release of claims set forth below.

 

3. Employee Benefits; Equity Awards. Because You are no longer employed, Your
rights to any particular employee benefit shall be governed by applicable law
and the terms and provisions of the Company’s various employee benefit plans and
arrangements. You agree that the treatment of any equity-based compensation
awards granted to You by Company under an equity agreement will be governed by
the terms of such awards and such equity agreement. Following the Separation
Date, the Company will not grant You any equity-based compensation awards.

 

4. Release. In exchange for the Separation Payments, You release and discharge
the Company1 from any and all claims, charges, or lawsuits of any kind or nature
(and will not cause any action or claim to be commenced) based upon facts,
transactions, or omissions that occurred on or before the date You sign this
Agreement, arising out of Your employment or the cessation of Your employment,
claims arising out of the Employee Retirement Income Security Act of 1974
(ERISA), 29 U.S.C. §§ 1001-1461, claims to stock options, claims to the vesting
of stock options, claims arising out of or relating to equity or other ownership
interest in the Company, claims for breach of contract, claims for tort,
negligent hiring, negligent retention, negligent supervision, negligent
training, employment discrimination, retaliation, or harassment, as well as any
other statutory or common law claims, at law or in equity, recognized under any
federal, state, or local law. You also release any claims for unpaid back pay,
sick pay, vacation pay, expenses, bonuses, claims arising out of or relating to
equity or other ownership interest in the Company, claims to commissions,
attorneys’ fees, or any other compensation. You agree that You are not entitled
to any additional payment or benefits from the Company, except as set forth in
this Agreement or under an Equity Agreement. You further agree that You have
suffered no harassment, retaliation, employment discrimination, or work-related
injury or illness and that You do not believe that this Agreement is a
subterfuge to avoid disclosure of sexual harassment or gender discrimination
allegations or to waive such claims. You acknowledge and represent that You (i)
have been fully paid (including, but not limited to, any overtime to which You
are entitled, if any) for hours You worked for the Company, and (ii) do not
claim that the Company violated or denied Your rights under the Fair Labor
Standards Act. Notwithstanding the foregoing, the release of claims set forth in
this Section does not waive (x) Your right to receive benefits under the
Company’s 401(k) or other employee benefit plan, if any, that either (a) have
accrued or vested prior to the Effective Date, or (b) are intended, under the
terms of such plans, to survive Your separation from the Company, (y) Your
rights to be indemnified under applicable law or Your indemnity agreement or any
other indemnification arrangement or D&O insurance policy applicable to You or
(z) Your rights to enforce this Agreement.

 



 

 

1 For purposes of Sections 4, 5 and 6 of this Agreement, the term “Company”
includes the Company, the Company’s parents, subsidiaries, affiliates, and all
related companies, as well as each of their respective current and former
officers, directors, shareholders, members, managers, employees, agents, and any
other representatives, any employee benefits plan of the Company, and any
fiduciary of those plans, in each case, in their capacity as such.

 



21

 

 

5. ADEA/OWBPA Waiver. By agreeing to this provision, You release and waive any
right or claim against the Company1 arising out of Your employment or the
termination of Your employment with the Company under the Age Discrimination in
Employment Act, as amended, 29 U.S.C. § 621 et seq. (“ADEA”), and the Older
Workers Benefit Protection Act, 29 U.S.C. § 621 et seq. (“OWBPA”) (such release
and waiver referred to as the “Waiver”). You understand and agree that, (i) this
Agreement is written in a manner that You understand; (ii) You do not release or
waive rights or claims that may arise after You sign this Agreement; (iii) You
waive rights and claims You may have had under the OWBPA and the ADEA, but only
in exchange for payments and/or benefits in addition to anything of value to
which You are already entitled; (iv) You are advised to consult with an attorney
before signing this Agreement; (v) You have [twenty-one (21)]/[forty-five (45)]
calendar days from receipt of this Agreement to consider whether to sign it (the
“Offer Period”). The Parties agree that the Company may revoke this offer at any
time. However, if You sign before the end of the Offer Period, You acknowledge
that Your decision to do so was knowing, voluntary, and not induced by fraud,
misrepresentation, or a threat to withdraw, alter, or provide different terms
prior to the expiration of the Offer Period. You agree that changes or revisions
to this Agreement, whether material or immaterial, do not restart the running of
the Offer Period; (vi) You have seven (7) calendar days after signing this
Agreement to revoke this Agreement (the “Revocation Period”). If You revoke, the
Agreement shall not be effective or enforceable and You shall not be entitled to
the consideration set forth in this Agreement. To be effective, the revocation
must be in writing and received by [TBD], prior to expiration of the Revocation
Period; and (vii) this Waiver shall not become effective or enforceable until
the Revocation Period has expired.

 

6. Unknown Claims and Section 1542 Waiver. You expressly waive any and all
rights that You may have under any state or local statute, executive order,
regulation, common law and/or public policy related to unknown claims, including
but not limited to California Civil Code Section 1542, which provides:

 

A general release does not extend to claims that the creditor or releasing party
does not know or suspect to exist in his or her favor at the time of executing
the release, and that, if known by him or her, would have materially affected
his or her settlement with the debtor or released party.

 



22

 

 

7. No Admission of Liability. This Agreement is not an admission of liability by
the Company.1 The Company denies any liability whatsoever. The Company enters
into this Agreement to reach a mutual agreement concerning Your separation from
the Company.

 

8. Restrictive Covenants and Dispute Resolution. You acknowledge and agree that
You continue to be subject to the provisions of Sections 15(c), 16 and 17 of the
Employment Agreement, the terms of which survive Your separation from the
Company and are incorporated herein mutatis mutandis.

 

9. Return of Company Property. You shall immediately return to the Company all
of the Company’s property, including, but not limited to, computers, computer
equipment, office equipment, mobile phone, keys, passcards, credit cards,
confidential or proprietary lists (including, but not limited to, customer,
supplier, licensor, and client lists), tapes, laptop computer, electronic
storage device, software, computer files, marketing and sales materials, and any
other property, record, document, or piece of equipment belonging to the
Company. You shall not (a) retain any copies of the Company’s property,
including any copies existing in electronic form, which are in Your possession,
custody, or control, or (b) destroy, delete, or alter any Company property,
including, but not limited to, any files stored electronically, without the
Company’s prior written consent. The obligations contained in this Section shall
also apply to any property which belongs to a third party, including, but not
limited to, (i) any entity which is affiliated or related to the Company, or
(ii) the Company’s customers, licensors, or suppliers.

 

10. Prohibited Post-Employment Activities. You acknowledge and agree that,
effective as of the Separation Date: (a) You removed any reference to the
Company as Your current employer from any source You control, either directly or
indirectly, including, but not limited to, any Social Media such as LinkedIn,
Facebook, Google+, Twitter and/or Instagram, and (b) You are not permitted to
represent Yourself as currently being employed by the Company to any person or
entity, including, but not limited to, on any Social Media. For purposes of this
Section, “Social Media” means any form of electronic communication (such as Web
sites for social networking and micro blogging) through which users create
online communities to share information, ideas, personal messages and other
content, such as videos.

 

11. Entire Agreement. This Agreement, together with the provisions of the
Employment Agreement incorporated herein, constitutes the entire agreement
between the Parties. This Agreement supersedes any prior communications,
agreements, or understandings, whether oral or written, between the Parties
arising out of or relating to Your employment and the termination of that
employment. Other than the terms of this Agreement, no other representation,
promise, or agreement has been made with You to cause You to sign this
Agreement.

 

12. Non-Interference. Notwithstanding anything to the contrary set forth in this
Agreement or in any other agreement between You and the Company, nothing in this
Agreement or in any other agreement shall limit Your ability, or otherwise
interfere with Your rights, to (a) file a charge or complaint with the Equal
Employment Opportunity Commission, the National Labor Relations Board, the
Occupational Safety and Health Administration, the Securities and Exchange
Commission, or any other federal, state, or local governmental agency or
commission (each a “Government Agency”), (b) communicate with any Government
Agency or otherwise participate in any investigation or proceeding that may be
conducted by any Government Agency, including providing documents or other
information, without notice to the Company, (c) receive an award for information
provided to any Government Agency, or (d) engage in activity specifically
protected by Section 7 of the National Labor Relations Act, or any other federal
or state statute or regulation.

 



23

 

 

13. Voluntary Agreement. You acknowledge the validity of this Agreement and
represent that You have the legal capacity to enter into this Agreement. You
acknowledge and agree You have carefully read the Agreement, know and understand
the terms and conditions, including its final and binding effect, and sign it
voluntarily.

 

14. Execution. This Agreement may be executed in one or more counterparts,
including, but not limited to, facsimiles and scanned images, and it shall not
be necessary that the signatures of all Parties hereto be contained on any one
counterpart. Each counterpart shall for all purposes be deemed to be an
original, and each counterpart shall constitute this Agreement.

 

14. Governing Law. THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF CALIFORNIA WITHOUT REFERENCE TO
PRINCIPLES OF CONFLICTS OF LAWS OF CALIFORNIA OR ANY OTHER JURISDICTION, AND,
WHERE APPLICABLE, THE LAWS OF THE UNITED STATES.

 

If the terms set forth in this Agreement are acceptable, please initial each
page, sign below and return the signed original to the [TBD], on or before the
[21st][45th] day after You receive this Agreement. If the Company does not
receive a signed original on or before the [21st][45th] day after You receive
this Agreement, then this offer is revoked, and You shall not be entitled to the
consideration set forth in this Agreement.

 

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement to be
effective as of the Effective Date.

 

Shift Technologies, Inc.   George Arison           By:                    
                    Its:     Date:              Date:        

 

24

 

 

Exhibit D

 

Prior Materials

 

☐No Prior Materials

 

☐Prior Materials include:__________________________________________

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

25



 

